DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending for examination.  Claims 1, 9, 17 are currently amended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection  necessitated by applicants’ amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skeoch [US 10567711 B1] in view of Glencross [US 20160314663 A1].
As for claim 1, Skeoch discloses an electronic system (doorbell, see Abstract) comprising: 
a notification device (doorbell) including a sensor (button and/or AV components 122), 
the notification device coupled to a transformer (Figure 1) and configured to generate a signal in response to the sensor detecting a user (column 6, lines 8-33 and column 7, lines 10-21); and 
a circuit coupled to the notification device and to the transformer, the circuit configured to transfer electrical energy from an energy storage device to an audible device in response to detecting the signal (Figures 1, 6A and 6B; column 8, lines 1-10; and column 15, lines 45-54 and column 16, lines 38-49); 
wherein the notification device receives power from the transformer while the energy storage device transfers the electrical energy to the audible device (column 5, lines 35-45; Skeoch teaches that the doorbell device receives power via a transformer.  The system/device can be configured to include an energy storage device which is selectively used to power system components.  The skilled artisan would recognize that the transformer provides power to the notification device when an energy storage device is not used to provide it with power.  Likewise, an energy storage device is used to provide power to the audible device when transformer power is not used.).
Skeoch does not specifically disclose a circuit connecting the energy storage device to the notification device to provide power from the energy storage device to the notification device.  In an analogous art, Glencross discloses a circuit connecting an energy storage device to a notification device to provide power from the energy storage device to the notification device upon an interruption of power from a transformer (paragraphs 0015 and 0017).  Since both references disclose doorbell systems with notification devices and methods for using an energy storage device to selectively provide power, it would have been obvious to the skilled artisan to modify Skeoch to include the circuit of Glencross.  The modification would have yielded the predictable results of a system wherein the notification device and/or other auxiliary components of the system would use power from the energy storage device to maintain operation the system upon interruption of power from the transformer.
As for claim 2¸ the circuit charges the energy storage device by extracting power from the transformer (column 15, lines 8 – 29).
As for claim 3¸the sensor is a button that is operated by the user (button 124; column 8, lines 30-43).
As for claim 4, the sensor is a motion sensor that detects a presence of the user proximate the notification device (column 5, line 65 – column 6, line 33).
As for claim 5, the notification device further includes a video camera (column 5, line 65 – column 6, line 33).
As for claims 6-8, the claims are interpreted and rejected using the same reasoning as claim 1 above.
Claim 9 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 10-12 are interpreted and rejected using the same reasoning as claim 1 above. See Figures.
Claim 13 is interpreted and rejected using the same reasoning as claim 2 above.
Claims 14-16 are interpreted and rejected using the same reasoning as claims 3-5 above.
Claim 17 is interpreted and rejected using the same reasoning as claim 1 above.  Applicant defines driver circuitry as any suitable circuitry that delivers power to drive chime.  Skeoch clearly shows circuitry for driving the chime.  See Figures.
Claim 18 is interpreted and rejected using the same reasoning as claims 1 and 6-8 above.
Claim 19 is interpreted and rejected using the same reasoning as claim 3 above.
Claim 20 is interpreted and rejected using the same reasoning as claim 7 above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/Primary Examiner, Art Unit 2684